965 So.2d 245 (2007)
William KING, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2037.
District Court of Appeal of Florida, Third District.
September 12, 2007.
William King, in proper person.
Bill McCollum, Attorney General, and Maria T. Armas, Assistant Attorney General, for appellee.
Before RAMIREZ and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
While this appeal from the denial of a petition for writ of habeas corpus was pending, the appellant and the state entered into a plea agreement under which the appellant pled nolo contendere to the three pertinent criminal cases in exchange for a stipulated prison sentence and credit for time served. Because the agreement specifically waived the appellant's right to appeal on the grounds now asserted, the appeal is dismissed as moot. See Godwin v. State, 593 So.2d 211, 212 (Fla.1992); Alexander v. Judd, 930 So.2d 847, 848 (Fla. 2d DCA 2006); Scott v. State, 866 So.2d 213, 214 (Fla. 3d DCA 2004); see also Carlin v. State, 939 So.2d 245, 247 (Fla. 1st DCA 2006).